DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/2/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references have been considered except for the ones that have been crossed off.
The IDS filed 9/26/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Response to Amendment
	The amendment filed on 9/26/22 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 1-17 are pending.

Withdrawal of Rejections/Objections
	The rejection of claims 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, is withdrawn in view of the amendment to the claim.
The rejection of claims 1-2 and 5-17 under 35 U.S.C. 103 as being unpatentable over Lu et al US 2014/0086909 in view of Appendix A, Oehlen et al US 20150164907, Xu et al US 2013/0324520, Podack et al WO 2015/131176 (priority to 2/28/2014) and Chan et al WO 2015/103037 (priority to 1/2/14) is withdrawn in view of the showing of unexpected results.
The rejection of claims 1-2, 5-12 and 14 under 35 U.S.C. 103 as being unpatentable over Thacher et al WO 2017201200 in view of Lu et al US 2014/0086909, Oehlen et al US 20150164907 and Xu et al US 2013/0324520 is withdrawn in view of paragraph 7.6 of the declaration (last line of section) which states that Example 11 “failed to show an improvement of treatment effective of the RARalpha antagonists…in combination with a checkpoint inhibitor in a mouse cancer model”.  The data of Example 11 is shown in Figure 11 and the data in Figure 11 shows that the combination of RARalpha antagonist and immune checkpoint inhibitor is insignificant and this teaches away from using that combination.

Response to Arguments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 7-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 13-24 of U.S. Patent No. 9907768.  The reasons for this rejection are of record in the non-final action mailed 6/27/22.
Applicant argues that the claims of the patent are patently distinct from the instant set of claims because the patent claims are directed to using an RAR gamma agonist and an immune checkpoint inhibitor whereas the instant set of claims use an RAR alpha antagonist and an immune checkpoint inhibitor and that RAR gamma agonists and RAR alpha antagonists are different classes of compounds.  The claims of the patent are directed to methods of using a combination of RAR gamma agonist and an immune checkpoint inhibitor and further comprising a second RAR active agent which is a RAR alpha selective antagonist and this is BMS614 (claim 3).  Since the claims in the instant application are claimed using open language (i.e. “comprising”), the triple combination of the patent encompasses the instant set of claims.
Applicant argues that there is not time-wise extension of the rights of the patent.  This is not the only reasons a terminal disclaimer is needed.  The terminal disclaim ties the patent and the instant application together so that they need to be sold together.  This serves to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention. (MPEP 804.02(VI)).




Claims 1-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-20 of U.S. Patent No. 10,231,944.  The reasons for this rejection are of record in the non-final action mailed 6/27/22.
Applicant argues that the patent claims are directed to methods of potentiating CAR-MIC cancer immunotherapy with an RAR/RXR active agent whereas the instant set of claims are direct to methods of treating cancer using a combination of RARalpha agonist BMS614 and immune checkpoint inhibitors and that CAR-MIC are not the same as immune checkpoint inhibitors and thus, there is no improper time-wise extension of patent rights.  The patent claims are directed to methods of potentiating CAR-MIC cancer immunotherapy with an RAR/RXR active agent wherein the RAR/RXR active agent can be BMS614 and further in combination with immune checkpoint inhibitors to OX40, LAG3, ICOS, PD-1, CTLA4, TIM-3, B7-H3, B7-H4, BTLA and PD-L1 (claim 3).  Thus the patent claims are administering the same combination, as applicants, to methods of potentiating CAR-MIC cancer immunotherapy.  As stated in the rejection, it is the Examiner’s position that methods of potentiating CAR-MIC cancer immunotherapy reads on treatment of the cancer.



Claims 1-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-14 and 17-20 of U.S. Patent No. 10,471,030.  The reasons for this rejection are of record in the non-final action mailed 6/27/22.
Applicant argues that the patent claims are directed to methods of cancer immunotherapy using a combination of CAR-MIC cells, RAR/RXR active agent and a differentiating agent whereas the instant set of claims are direct to methods of treating cancer using a combination of RARalpha agonist BMS614 and immune checkpoint inhibitors and that CAR-MIC are not the same as immune checkpoint inhibitors and thus, there is no improper time-wise extension of patent rights.  The patent claims are directed to methods of cancer immunotherapy using a combination of CAR-MIC cells, RAR/RXR active agent (BMS614) and a differentiating agent further in combination with immune checkpoint inhibitors to OX40, LAG3, ICOS, PD-1, CTLA4, TIM-3, B7-H3, B7-H4, BTLA and PD-L1 (claim 3).  Since the claims in the instant application are claimed using open language (i.e. “comprising”), the combination of the patent encompasses the instant set of claims.





Claims 1-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-20 of U.S. Patent No. 10,485,775.  The reasons for this rejection are of record in the non-final action mailed 6/27/22.
Applicant argues that the patent claims are directed to methods of cancer using a combination of CAR-MIC cells and RAR/RXR active agent whereas the instant set of claims are direct to methods of treating cancer using a combination of RARalpha agonist BMS614 and immune checkpoint inhibitors and that CAR-MIC are not the same as immune checkpoint inhibitors and thus, there is no improper time-wise extension of patent rights.  The patent claims are directed to methods of cancer immunotherapy using a combination of CAR-MIC cells and RAR/RXR active agent, wherein the RAR/RXR active agent can be BMS614, further in combination with immune checkpoint inhibitors to OX40, LAG3, ICOS, PD-1, CTLA4, TIM-3, B7-H3, B7-H4, BTLA and PD-L1 (claim 3).  Since the claims in the instant application are claimed using open language (i.e. “comprising”), the combination of the patent encompasses the instant set of claims.




Claims 1-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-15 and 17 of U.S. Patent No. 10,213,401.
Applicant argues that the patent claims are directed to methods of potentiating CAR-MIC cancer immunotherapy using a combination of CAR-MIC cells and RAR/RXR active agent and differentiating agent whereas the instant set of claims are direct to methods of treating cancer using a combination of RARalpha agonist BMS614 and immune checkpoint inhibitors and that CAR-MIC are not the same as immune checkpoint inhibitors and thus, there is no improper time-wise extension of patent rights.  The patent claims are directed to methods of potentiating CAR-MIC cancer immunotherapy using a combination of CAR-MIC cells and RAR/RXR active agent and differentiating agent, wherein the RAR/RXR active agent can be BMS614, further in combination with immune checkpoint inhibitors to OX40, LAG3, ICOS, PD-1, CTLA4, TIM-3, B7-H3, B7-H4, BTLA and PD-L1 (claim 3).  Since the claims in the instant application are claimed using open language (i.e. “comprising”), the combination of the patent encompasses the instant set of claims.  Additionally, as stated in the rejection, it is the Examiner’s position that methods of potentiating CAR-MIC cancer immunotherapy reads on treatment of the cancer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643